          Case 1:19-cv-02847-TFH Document 7 Filed 11/15/19 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 REPORTERS COMMITTEE FOR FREEDOM
 OF THE PRESS,

                Plaintiff,

                         v.                           Civil Action No. 19-2847 (TFH)

 UNITED STATES DEPARTMENT OF
 JUSTICE, et al.,

               Defendants.


                                             ANSWER

       Defendants, the United States Department of Justice (“DOJ”), the Federal Bureau of

Investigation (“FBI”), and the Executive Office for United States Attorneys (“EOUSA”), by and

through undersigned counsel, respectfully submit this Answer to the Complaint filed by Plaintiff

the Reporters Committee for Freedom of the Press (“RCFP”). To the extent the Complaint refers

to or quotes from external documents, statutes, or other sources, Defendants may refer to such

materials for their accurate and complete contents in response; however, Defendants’ references

are not intended to be, and should not be construed to be, an admission that the cited materials: (a)

are correctly cited or quoted by Plaintiff; (b) are relevant to this, or any other, action; or (c) are

admissible in this, or any other, action. Defendants expressly deny all of the allegations in the

Complaint that are not specifically admitted or otherwise qualified in this Answer. Defendants

respond to the Complaint in like numbered paragraphs as follows:

1.     Defendants admit that Plaintiff purports to bring this suit pursuant to the Freedom of

       Information Act (“FOIA”), 5 U.S.C. §552. The remainder of this paragraph consists of

       Plaintiff’s characterization of this suit to which no response is required.
          Case 1:19-cv-02847-TFH Document 7 Filed 11/15/19 Page 2 of 11



2.     This paragraph consists of Plaintiff’s characterization of this suit and legal conclusions to

       which no response is required.

                                           PARTIES 1

3.     Defendants lack knowledge or information sufficient to form a belief about the truth of the

       allegations in this paragraph.

4.     Defendant DOJ admits that it is an agency of the federal government and that its

       headquarters are located at 950 Pennsylvania Avenue, N.W., Washington, D.C. 20530.

       The remainder of this paragraph consists of legal conclusions to which no response is

       required.

5.     Defendant FBI admits that it is a component of the DOJ and that its headquarters are located

       at 935 Pennsylvania Avenue, N.W., Washington, D.C. 20530. The remainder of this

       paragraph consists of legal conclusions to which no response is required.

6.     Defendant EOUSA admits that it is a component of the DOJ and that its headquarters are

       located at 950 Pennsylvania Avenue, N.W., Washington, D.C. 20530. The remainder of

       this paragraph consists of legal conclusions to which no response is required.

                                JURISDICTION AND VENUE

7.     This paragraph consists of legal conclusions to which no response is required.

8.     This paragraph consists of legal conclusions to which no response is required.




1
  Merely for ease of reference, Defendants replicate the headings contained in the Complaint.
Although Defendants believe that no response is required to such headings, to the extent a response
is deemed required and to the extent those headings and titles could be construed to contain factual
allegations, those allegations are denied.
                                                 2
        Case 1:19-cv-02847-TFH Document 7 Filed 11/15/19 Page 3 of 11



                                             FACTS

                                       Legal Background

9.    The allegations contained in this paragraph do not set forth a claim for relief or allege facts

      in support of a claim to which a response is required.

10.   The allegations contained in this paragraph do not set forth a claim for relief or allege facts

      in support of a claim to which a response is required.

11.   The allegations contained in this paragraph do not set forth a claim for relief or allege facts

      in support of a claim to which a response is required.

12.   The allegations contained in this paragraph do not set forth a claim for relief or allege facts

      in support of a claim to which a response is required.

13.   The allegations contained in this paragraph do not set forth a claim for relief or allege facts

      in support of a claim to which a response is required.

14.   The allegations contained in this paragraph do not set forth a claim for relief or allege facts

      in support of a claim to which a response is required.

              Mr. Carmody and the May 10, 2019 Law Enforcement Actions

15.   The allegations contained in this paragraph do not set forth a claim for relief or allege facts

      in support of a claim to which a response is required.

16.   The allegations contained in this paragraph do not set forth a claim for relief or allege facts

      in support of a claim to which a response is required.

17.   The allegations contained in this paragraph do not set forth a claim for relief or allege facts

      in support of a claim to which a response is required.

18.   The allegations contained in this paragraph do not set forth a claim for relief or allege facts

      in support of a claim to which a response is required.
                                               3
        Case 1:19-cv-02847-TFH Document 7 Filed 11/15/19 Page 4 of 11



19.   The allegations contained in this paragraph do not set forth a claim for relief or allege facts

      in support of a claim to which a response is required.

20.   The allegations contained in this paragraph do not set forth a claim for relief or allege facts

      in support of a claim to which a response is required.

                                  Plaintiff’s FOIA Requests

                             Request to the DOJ Criminal Division

21.   Defendant DOJ admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant DOJ respectfully refers the Court to that request for a full and accurate statement

      of its contents.

22.   Defendant DOJ admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant DOJ respectfully refers the Court to that request for a full and accurate statement

      of its contents.

23.   Defendant DOJ admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant DOJ respectfully refers the Court to that request for a full and accurate statement

      of its contents.

24.   Defendant DOJ admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant DOJ respectfully refers the Court to that request for a full and accurate statement

      of its contents.

25.   Defendant DOJ admits it assigned Plaintiff’s FOIA request tracking number CRM-

      300751063, and confirmed receiving his request by letter dated June 24, 2019. Defendant

      DOJ respectfully refers the Court to that letter for a full and accurate statement of its

      contents.


                                                4
        Case 1:19-cv-02847-TFH Document 7 Filed 11/15/19 Page 5 of 11



26.   Defendant DOJ admits it confirmed receiving Plaintiff’s FOIA request by letter dated June

      24, 2019. Defendant DOJ respectfully refers the Court to that letter for a full and accurate

      statement of its contents.

27.   Admitted.

                                      Request to the FBI

28.   Defendant FBI admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant FBI respectfully refers the Court to that request for a full and accurate statement

      of its contents.

29.   Defendant FBI admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant FBI respectfully refers the Court to that request for a full and accurate statement

      of its contents.

30.   Defendant FBI admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant FBI respectfully refers the Court to that request for a full and accurate statement

      of its contents.

31.   Defendant FBI admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant FBI respectfully refers the Court to that request for a full and accurate statement

      of its contents.

32.   Defendant FBI admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant FBI respectfully refers the Court to that request for a full and accurate statement

      of its contents.




                                               5
        Case 1:19-cv-02847-TFH Document 7 Filed 11/15/19 Page 6 of 11



33.   Defendant FBI admits it assigned Plaintiff’s FOIA request tracking number 1440326-000,

      and confirmed receiving his request by letter dated June 25, 2019. Defendant FBI

      respectfully refers the Court to that letter for a full and accurate statement of its contents.

34.   Defendant FBI admits responding to Plaintiff’s June 21, 2019 FOIA request by letter dated

      July 26, 2019. Defendant FBI respectfully refers the Court to that letter for a full and

      accurate statement of its contents.

35.   Defendant FBI admits that Plaintiff appealed the FBI determination’s concerning the June

      21, 2019 FOIA request to the Office of Information Policy (“OIP”). Defendant FBI

      respectfully refers the Court to that appeal for a full and accurate statement of its contents.

36.   Defendant FBI admits that by letter dated September 12, 2019, OIP responded to Plaintiff’s

      appeal. Defendant FBI respectfully refers the Court to that letter for a full and accurate

      statement of its contents.

                                     Request to the EOUSA

37.   Defendant EOUSA admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant EOUSA respectfully refers the Court to that request for a full and accurate

      statement of its contents.

38.   Defendant EOUSA admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant EOUSA respectfully refers the Court to that request for a full and accurate

      statement of its contents.

39.   Defendant EOUSA admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant EOUSA respectfully refers the Court to that request for a full and accurate

      statement of its contents.


                                                 6
        Case 1:19-cv-02847-TFH Document 7 Filed 11/15/19 Page 7 of 11



40.   Defendant EOUSA admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant EOUSA respectfully refers the Court to that request for a full and accurate

      statement of its contents.

41.   Defendant EOUSA admits it received a FOIA request from Plaintiff dated June 21, 2019.

      Defendant EOUSA respectfully refers the Court to that request for a full and accurate

      statement of its contents.

42.   Defendant EOUSA admits that the EOUSA, by way of a system-generated email of its e-

      FOIA system to Plaintiff, assigned Plaintiff’s FOIA request tracking number EOUSA-

      2019-003470, and confirmed receiving his submission on June 24, 2019.

43.   Defendant EOUSA admits that a member of staff reviewed Plaintiff’s request, determined

      it to be sufficient, and formally acknowledged receipt of the June 21, 2019 FOIA request

      by way of a letter dated July 26, 2019. Defendant EOUSA respectfully refers the Court to

      that letter for a full and accurate statement of its contents.

44.   Denied. Defendant EOUSA avers that it issued a final response letter in response to

      Plaintiff’s June 21, 2019 FOIA request on August 22, 2019.                Defendant EOUSA

      respectfully refers the Court to that letter for a full and accurate statement of its contents.

                              Current Status of Plaintiff’s Requests

45.   Defendant DOJ admits that as of September 23, 2019, the DOJ had not issued a final

      determination or produced records in response to Plaintiff’s June 21, 2019 FOIA request.

      Defendant EOUSA denies the allegation contained in this paragraph and avers that it issued

      a final response letter in response to Plaintiff’s June 21, 2019 FOIA request on August 22,

      2019.


                                                 7
        Case 1:19-cv-02847-TFH Document 7 Filed 11/15/19 Page 8 of 11



46.   Admitted. Defendant FBI respectfully refers the Court to the FBI’s July 26, 2019 response

      letter for a full and accurate statement of its contents.

47.   Defendant DOJ admits that Plaintiff’s June 21, 2019 FOIA request was pending as of

      September 23, 2019. Defendant FBI denies that Plaintiff’s June 21, 2019 FOIA request

      was pending as of September 23, 2019. Defendant EOUSA denies that Plaintiff’s June 21,

      2019 FOIA request was pending as of September 23, 2019.

                                     CAUSES OF ACTION

                      COUNT I: VIOLATION OF FOIA
           FOR FAILURE TO COMPLY WITH STATUTORY DEADLINES
                                (Defendants DOJ and EOUSA)

48.   Defendants incorporate the responses to the foregoing paragraphs as though set forth fully

      herein.

49.   This paragraph consists of legal conclusions to which no response is required.

50.   This paragraph consists of legal conclusions to which no response is required.

51.   This paragraph consists of legal conclusions to which no response is required.

52.   This paragraph consists of legal conclusions to which no response is required.

53.   This paragraph consists of legal conclusions to which no response is required.

54.   This paragraph consists of legal conclusions to which no response is required.

                         COUNT II: VIOLATION OF FOIA
                FOR UNLAWFUL WITHHOLDING OF AGENCY RECORDS
                                        (All Defendants)

55.   Defendants incorporate the responses to the foregoing paragraphs as though set forth fully

      herein.

56.   This paragraph consists of legal conclusions to which no response is required.

                                                 8
        Case 1:19-cv-02847-TFH Document 7 Filed 11/15/19 Page 9 of 11



57.   This paragraph consists of legal conclusions to which no response is required.

58.   This paragraph consists of legal conclusions to which no response is required.

59.   Admitted. Defendant FBI avers that it responded to Plaintiff’s June 21, 2019 FOIA request

      by letter dated July 26, 2019, and respectfully refers the Court to that letter for a full and

      accurate statement of its contents. Defendant EOUSA avers that it issued a final response

      letter in response to Plaintiff’s June 21, 2019 FOIA request on August 22, 2019, and

      respectfully refers the Court to that letter for a full and accurate statement of its contents.

60.   Admitted. Defendant DOJ avers that Plaintiff’s June 21, 2019 FOIA request is still pending

      as of the date of this filing. Defendant EOUSA avers that it issued a final response letter

      in response to Plaintiff’s June 21, 2019 FOIA request on August 22, 2019, and respectfully

      refers the Court to that letter for a full and accurate statement of its contents.

61.   Denied.

62.   Denied. Defendant DOJ avers that Plaintiff’s June 21, 2019 FOIA request is still pending

      as of the date of this filing. Defendant FBI avers that it responded to Plaintiff’s June 21,

      2019 FOIA request by letter dated July 26, 2019, and respectfully refers the Court to that

      letter for a full and accurate statement of its contents. Defendant EOUSA avers that it

      issued a final response letter in response to Plaintiff’s June 21, 2019 FOIA request on

      August 22, 2019, and respectfully refers the Court to that letter for a full and accurate

      statement of its contents.

63.   Denied.

64.   This paragraph consists of legal conclusions to which no response is required.

65.   This paragraph consists of legal conclusions to which no response is required.


                                                 9
         Case 1:19-cv-02847-TFH Document 7 Filed 11/15/19 Page 10 of 11



                           COUNT III: VIOLATION OF FOIA
                         FOR FAILURE TO GRANT FEE BENEFIT
                                 (Defendants DOJ and EOUSA)

66.    Defendants incorporate the responses to the foregoing paragraphs as though set forth fully

       herein.

67.    This paragraph consists of legal conclusions to which no response is required.

68.    This paragraph consists of legal conclusions to which no response is required.

69.    This paragraph consists of legal conclusions to which no response is required.

70.    This paragraph consists of legal conclusions to which no response is required.

71.    This paragraph consists of legal conclusions to which no response is required.

72.    This paragraph consists of legal conclusions to which no response is required.

                                    REQUEST FOR RELIEF

       The remaining paragraphs set forth Plaintiff’s prayer for relief to which no response is

required, but insofar as a response is deemed required, Defendants deny that Plaintiff is entitled to

the relief requested.

                                            DEFENSES

       Defendants reserve the right to amend, alter, and supplement the defenses contained in this

Answer as the facts and circumstances giving rise to this Complaint become known to Defendants

throughout the course of this litigation.

                                        FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.




                                                 10
        Case 1:19-cv-02847-TFH Document 7 Filed 11/15/19 Page 11 of 11



                                       SECOND DEFENSE

       Plaintiff is not entitled to compel the production of records protected from disclosure by

one or more of the exemptions to the FOIA.

                                        THIRD DEFENSE

       Plaintiff is neither eligible for nor entitled to attorneys’ fees or costs.

                                       FOURTH DEFENSE

       The Court lacks jurisdiction to award relief that exceeds that authorized by the FOIA.

Dated: November 15, 2019                 Respectfully submitted,
                                        JESSIE K. LIU, D.C. Bar No. 472845
                                        United States Attorney

                                        DANIEL F. VAN HORN, D.C. Bar No. 924092
                                        Chief, Civil Division

                                    By: /s/ Katherine B. Palmer-Ball
                                       KATHERINE B. PALMER-BALL
                                       D.C. Bar No. 1014003
                                       Assistant United States Attorney
                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       Phone: (202) 252-2537
                                       Fax: (202) 252-2599
                                       katherine.palmer-ball@usdoj.gov

                                        Counsel for Defendants




                                                  11
